Title: Daniel Crommelin & Sons to John Adams, 24 March 1784
From: Daniel Crommelin & Sons
To: Adams, John


        
          Honorable Sir!
          Amsterdam 24th March 1784
        
        The occasion of our addressing you the present is to inform you, that we have to our Consignment a Vessel from New York, named the New York, Thomas Smith Master, which Vessel arrived here in October last, when he discharged some of his hands, & being now, on departure, stands in need of others; which he can get, but as our States at the beginning of the late War published an Ordonance, that no Foreign Vessels should take any other Sailors back, but those with which they came in, or present previously a petition to the Lords of the Admirality, for taking such other hands on board, as they should stand in need off; which occasions a great Charge to the Masters of Vessels, not only for obtaining this permission, but also for Sundry Fees; & as we find it clearly expressed in the Twenty eighth Article of the Treaty between their Heigh Mightinesses & the United States of America, that all American Vessels have liberty to take on board Sailors, or any other persons, without incurring any penalty. We think Captn. Smith is thereby fully exempted of presenting said Petition, or be at these Charges, but as this might bring him in to trouble when at the Texel, we have thought necessary to acquaint you thereof, that on a Representation of this Matter, such orders may be given, that the American Vessels may enjoy the benefit of the Treaty.—
        As Captn. Smith is on his departure, your speedy advice will be very Acceptable to those who are with all due Respect / Honble. Sir! / Your most Obedient & / most Hb̃le. Servts.
        
          Daniel Crommelin & Sons
        
       